Citation Nr: 9933010	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  97-27 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
postoperative residuals of a pararectal abscess.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1976 to March 
1977 and from June 1979 to February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO).  In February 1999 the Board 
Remanded the case for further development.  After completion 
of the requested development to the extent the RO returned 
the case to the Board for further appellate review.

The Board also notes that the veteran has withdrawn from 
appellate consideration the issue of entitlement to service 
connection for a chronic facial skin disorder, to include 
whether an April 1993 rating action was clearly and 
unmistakably erroneous.  Therefore, this issue is not now 
before the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
this appeal has been obtained by the RO.

2.  The veteran's service-connected postoperative residuals, 
pararectal abscess are manifested by slight leakage two times 
a month and weakened sphincter tone.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for service-
connected postoperative residuals of a pararectal abscess 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.20, Diagnostic Codes 7332, 7335 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in essence, that 
a compensable evaluation for the veteran's service-connected 
postoperative residuals of a pararectal abscess is warranted.  
It is specifically asserted that this disability continues to 
cause pain, irritation and discomfort, including involuntary 
blood and fecal leakage.  A statement from the representative 
in February 1999 consists of an opinion from a physician, 
which is to the effect that consideration should be given to 
rating the veterans disorder under urinary frequency.  The 
representative has requested consideration under 38 C.F.R. 
§ 4.7 (1999). 

Initially, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Service connection for postoperative residuals of a 
pararectal abscess was granted by means of a rating decision 
dated in February 1985.  The RO assigned a noncompensable 
disability rating under Diagnostic Code 7819 of VA's Schedule 
of Rating Disabilities (Schedule) at that time.  Except for a 
temporary 100 percent rating assigned in March 1997, the 
noncompensable rating has remained in effect since that time.  

As noted above, the noncompensable evaluation has been 
assigned by the RO pursuant to the criteria set forth in the 
Schedule under Diagnostic Code 7819.  Diagnostic Code 7819 
provides that benign new growths of the skin are to be rated 
as disfigurement scars, etc.  Diagnostic Code 7803 provides a 
10 percent rating for superficial poorly nourished scars with 
repeated ulceration.  Diagnostic Code 7804 provides a 10 
percent rating for scars, which are superficial, and tender 
and painful on objective demonstration.  

The postoperative residuals of a pararectal abscess may also 
be analogously evaluated under 38 C.F.R. § 4.114, 4.20, 
Diagnostic Code 7335 (1999).  Diagnostic Code 7335 provides 
that a fistula in ano will be rated under the schedular 
criteria set forth in Diagnostic Code 7332 regarding 
sphincter control.  Under diagnostic code 7332, a 0 percent 
rating is provided where there is healed or slight loss of 
sphincter control, without leakage.  A 10 percent rating is 
provided where there is constant slight or moderate leakage.  
A 30 percent rating is provided where there are occasional 
involuntary bowel movements, necessitating wearing of a pad. 
A 60 percent rating is provided where there is excessive 
leakage and fairly frequent involuntary bowel movements. A 
100 percent rating is provided where there is complete loss 
of sphincter control. 38 C.F.R. § 4.114, Diagnostic Code 7332 
(1997).

It is noted that while the veteran's service medical records 
disclose that the veteran experienced periodic swelling and 
rectal drainage after an in service anal fistulotomy to 
correct a fistula in ano, postservice VA medical records 
describe few surgical residuals.  A March 1984 VA examination 
report includes a diagnosis of status postoperative removal 
of pararectal abscess, with no residuals noted.  

VA hospital discharge summaries dated from August to October 
1992, more than a year after a gunshot paralyzed the veteran 
from the waist down, note decreased rectal tone, guaiac and 
hemenegative, stool in the vault and no masses palpated, and 
report the veteran's complaint of chronic buttock pain.

The veteran was hospitalized at a VA facility in October 1996 
for a perirectal abscess and a pilonidal cyst.  While 
hospitalized he underwent an excision of a lesion located at 
the nine o'clock position.  Postoperatively, he continued to 
receive follow up treatment at a VA facility. 

A VA examination was conducted in March 1997.  At that time 
the veteran complained of experiencing bloody discharge in 
the anus area in late 1996.  An examination showed the 
buttock area to be in good condition and a well-healed nine 
cm scar on the inside left buttock.  The report also notes a 
small skin dimple into which the examiner attempted to insert 
a sterile probe, which did not appear to communicate with the 
skin.  The examiner also described a small indurated nodule 
which did not appear to be infected and that the veteran had 
inadequate sensory function to determine whether the nodule 
was tender.  The examiner further commented that it was 
difficult to determine whether a small abscess remained in 
the indurated area intermittently draining blood.  The 
diagnosis was pararectal abscess, postoperative status.  

Additional VA postsurgical follow-up in March 1997 disclosed 
a wound with good granulation, no infection, pain, fever, or 
drainage, although the veteran reported some periodic 
drainage.  A VA progress note dated in April 1997 report no 
drainage.  The veteran continued to receive treatment at a VA 
facility from April 1997 to April 1999.  These records 
contain no findings relative to the residuals of the 
pararectal abscess.

In written statements, dated in September 1997 (VA Form 21-
4138, Statement in Support of Claim) and January 1998 
(substantive appeal), as well as in the course of his October 
1997 RO hearing, the veteran asserted that residuals of his 
pararectal abscess included a substantial amount of pain, 
irritation and pressure, magnified by his having to spend 
most of his waking hours in a wheelchair because of paralysis 
below the waist.

A VA examination was conducted in May 1999.  At that time the 
veteran stated that he experienced a loss of a small amount 
of stool, maybe twice a month.  He occasionally passed a 
small amount of blood by rectum.  He did not wear a pad to 
contain the soilage because it was not that severe.  He 
stated that on many days he did not have any leakage.  He 
reported that he had essentially no sensation in the anal 
area and that he was not entirely aware when his bowels might 
move

The examination showed well-healed scar on the right buttock 
from previous abscesses.  The sphincter tone was present but 
when the veteran bore down and executed a Valsalva maneuver, 
it was rather diffusely weak.  There was no evidence of 
contamination of the skin or his underwear from feces.  

The diagnoses were postoperative status, perirectal ABCs and 
hemiplegia secondary to spinal cord injury.   The examiner 
rendered an opinion opined that while the veteran did not 
suffer from constant slight leakage but occasionally he may 
have slight leakage about two times a month.

To summarize the veteran's statements describing symptom 
related to the perirectal abscess are considered competent 
evidence.  However, these statements must be viewed in 
conjunction with the objective medical evidence on file.

Initially, the Board finds that the postoperative residuals 
of the perirectal abscess are appropriately evaluated under 
Diagnostic Codes 7335, 7332.  The veteran has indicated that 
he experienced pain, irritation and pressure in the rectal 
area.  However, during the recent VA examination his only 
complaint was slight fecal leakage two times a month.  
Although the examination showed diffuse weakness of the 
sphincter on Valsalva maneuver, the sphincter tone was 
present.  Additionally, the examiner clearly indicated that 
the veteran may have had occasional slight leakage, he did 
not have constant slight leakage.  Accordingly, it is the 
Board's judgment that the criteria for a compensable rating 
have not been met.

The Board has considered all pertinent aspects of 38 C.F.R. 
Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-3 (1991).  However, the Board 
finds no basis which supports a higher rating.  In view of 
the specificity of the VA examiner's opinion, the Board finds 
that the degree of impairment resulting from the 
postoperative residuals of the perirectal abscess does not 
more nearly approximate the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  

ORDER

Entitlement to an increased (compensable) evaluation for 
service-connected postoperative residuals, pararectal abscess 
is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

